Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1, 8-9, 14, 18-19, 22, 24, 29, 37, 41, 45-47 and 51- 57 in the reply filed on 08/01/22 is acknowledged.
Information Disclosure Statement
Receipt is acknowledged of the Information Disclosure Statement filed 8/1/22; 6/29/21; 5/17/21; 8/31/20; 7/20/20. The Examiner has considered the references cited therein to the extent that each is a proper citation. Please see the attached USPTO Form 1449.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 8-9, 14, 18-19, 22, 24, 29, 37, 41, 45-47 and 51- 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gurewich (US 5,759,542) in view of Wagner et al. (US 2009/0035289) and Ho et al. (US 2007/0243178) and further in view of Xu et al. (scientific Reports ; 7:42632 (2017) and Mullin et al.(Veterinary and Comparative Oncology (2014)). 
Gurewich teaches a method of making a fusion drug (see col. 3, lines 13+) comprising providing the platelet (col. 6, lines 16+) in the presence of a loading buffer comprising a salt (i.e., sodium chloride), a base i.e., sodium bicarbonate and a loading agent such as dextrose, glucose (see col. 3, lines 32+; col. 6, 24-27, 54-66) wherein a drug can be used (see col. 4, lines 4-32, as required by instant claim 14). Additionally, teaches that their composition comprises an anti-coagulant (same as anti-aggregation agent (see col. 11, lines 15+, as required by instant claim 37)
However, Gurewich fails to teach that the drug is a chemotherapeutic drug and that the drug is lyophilized to form a chemotherapy loaded freeze dried platelet. Gurewich is silent about the drug concentration and fails to teach the platelets are pooled from plurality of donors. Nonetheless teaches that the fusion drug is incubated with the platelet, in a buffer comprising NaCl and NaHCO3, dextrose as indicated supra. 
Wagner teaches using freeze dried platelet (see abstract, 0004), wherein the composition can include an organic solvent (i.e., DMSO, see 0005, as required by instant claim 9) and that the platelets can be pooled from one or more individuals (see 0062) wherein the composition comprises prostaglandin, (see 0033). 
Ho teaches composition comprising freeze dried platelets suspending the platelets in a salt buffer that comprises at least one saccharide to make a composition (see 0051)wherein the saccharide is trehalose (see 0047) and specifically teach that trehalose stabilizes platelet (see same)and may comprise chemotherapeutic agent (see 0054)) and the anti-aggregation agent is GPIIb/GPIIIa inhibitor (as required by instant claim 51), trehalose at 150 mM (see 0179 as required in part by instant claim 53)and can be rehydrated in part (as required by instant claim 56-57) and ethanol (as required by instant claim18). With regards to having an imaging agent i.e., a florescence (0387, as required by instant claim 24).
Xu teaches doxorubicin-loaded platelet (see entire article).
Mullin teaches doxorubicin for the treatment of hemangiosarcoma. Thus, the art recognizes treating hemangiosarcoma with doxorubicin, therefore one of ordinary skill in the art would have been motivated include in the teaching a doxorubicin loaded platelets by substituting the Ho’s generic teaching of a chemotherapy with doxorubicin as the chemotherapeutic drug-loaded freeze dried platelet.
One of ordinary skill in the art would have been motivated to combine the cited prior art to result in the claimed invention with a reasonable expectation and make the modification because they are drawn to same technical fields (constituted with same ingredients and share common utilities, and pertinent to the problem which applicant concerns about. MPEP 2141.01(a)
 With regards to the concentrations is within the purview of the skilled artisan to determine a variable that achieves a recognized result and, therefore, the determination of the optimum or workable dosage range.
	


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8-9, 14, 18-19, 22, 24, 29, 37, 41, 45-47 and 51- 57 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 7-8, 13-14, 16-19, 21, 24-25, 29 and 39-46 of U.S. Patent Application No. 16/698,583 in view of Ho above. Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:
     The claims of the instant are drawn to a method of preparing chemotherapy drug-loaded, freeze-dried platelet derivatives , comprising: a) providing platelets; b)_treating the platelets with a cancer chemotherapy drug in the presence of  a loading buffer comprising a salt, a base, a loading agent comprising a monosaccharide and/or a disaccharide to form chemotherapy drug-loaded platelets, wherein the chemotherapy drug- loaded platelets comprise 1 nM to 100 mM of the chemotherapy drug; c) lyophilizing the chemotherapy drug-loaded platelets to form the chemotherapy drug-loaded freeze-dried platelet derivatives and the copending application claims  – And the claims of the copending  method of preparing drug-loaded platelets, comprising: a) providing platelets; and b) treating the platelets with a drug in the presence of a loading buffer comprising a salt, a base, and a loading agent that comprises a monosaccharide and/or a disaccharide, to form the drug-loaded platelets, wherein the drug is selected from the group consisting of an antibiotic, a peptide, a protein, an antibody, and an antibody fragment..  
Although the copending did not recite a chemotherapy drug loaded platelets it would have been obvious to one of ordinary skill in the art to have substituted the drugs loaded platelet in the copending with a chemotherapeutic drug-loaded freeze-dried platelet as taught by Ho.
	In view of the foregoing, the copending application claims and the current application claims are obvious variations.
 

Claims 1, 8-9, 14, 18-19, 22, 24, 29, 37, 41, 45-47 and 51- 57 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1,3,11-15, 23-25, 28-32, 34-35, 37-38, 40, 44 and 45   of U.S. Patent Application No. 16/697,401 in view of Ho above. Although the conflicting claims are not identical, they are not patentably distinct from each other.  The reasons are as follows:
     The claims of the instant are drawn to a method of preparing chemotherapy drug-loaded, freeze-dried platelet derivatives , comprising: a) providing platelets; b)_treating the platelets with a cancer chemotherapy drug in the presence of  a loading buffer comprising a salt, a base, a loading agent comprising a monosaccharide and/or a disaccharide to form chemotherapy drug-loaded platelets, wherein the chemotherapy drug- loaded platelets comprise 1 nM to 100 mM of the chemotherapy drug; c) lyophilizing the chemotherapy drug-loaded platelets to form the chemotherapy drug-loaded freeze-dried platelet derivatives and the copending application claims  – And the claims of the copending method of preparing drug-loaded platelets, comprising: a) providing platelets; and b) treating the platelets with a drug in the presence of a loading buffer comprising a salt, a base, and a loading agent that comprises a monosaccharide and/or a disaccharide, to form the drug-loaded platelets, wherein the drug is selected from the group consisting of an antibiotic, a peptide, a protein, an antibody, and an antibody fragment..  
Although the copending did not recite a chemotherapy drug loaded platelets it would have been obvious to one of ordinary skill in the art to have substituted the drugs loaded platelet in the copending with a chemotherapeutic drug-loaded freeze-dried platelet as taught by Ho.
	In view of the foregoing, the copending application claims and the current application claims are obvious variations.

No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIRLEY V GEMBEH/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        8/18/2022